Citation Nr: 0119151	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  97-22 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 
percent for chronic lumbar strain prior to September 28, 
1998.  

2.  Entitlement to a disability rating in excess of 20 
percent for chronic lumbar strain from September 28, 1998.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1985 to November 
1988.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas. 


FINDINGS OF FACT

1.  Prior to September 28, 1998, chronic lumbar strain 
resulted in no more than characteristic pain on motion.  

2.  As of September 28, 1998, chronic lumbar strain resulted 
in symptoms analogous to no more than muscle spasm on extreme 
forward bending or unilateral loss of lateral spine motion in 
a standing position.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent, prior 
to September 28, 1998, for chronic lumbar strain have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2000).

2.  The criteria for a rating in excess of 20 percent, as of 
September 28, 1998, for chronic lumbar strain have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  The veteran 
has been notified in the statement of the case of the type of 
evidence needed to substantiate his claim.  Furthermore, the 
VA has obtained all treatment records identified by the 
veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's 
SCHEDULE FOR RATING DISABILITIES (SCHEDULE), codified in 
C.F.R. Part 4.  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The Court has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In May 1994, the veteran complained of worsening lower back 
pain with radiation to the left hip and leg since a motor 
vehicle accident two months earlier.  Neurological 
examination was essentially negative.  An MRI scan suggested 
a small, left paracentral herniated nucleus pulposus at L2/L3 
on the left.  Examination revealed good motor strength 
throughout.  Sensory was intact, with possible decrease along 
L2 on the left compared to the right.  Straight leg raising 
was essentially negative.  The veteran had some discomfort on 
palpation from L2 to S4.  

The veteran has good range of motion in all areas tested with 
pain at approximately L5 on the left with forward flexion and 
was able to heel and toe walk well.  He had increased pain 
with extension to the left at approximately L5 and extension 
appeared to be worse than forward flexion.  The veteran did 
not experience pain with left rotation, but experienced some 
discomfort to the left lower back with right rotation.  He 
had a small amount of discomfort to the left with left 
lateral bending, but not to a great degree.  Pain was not 
elicited with right lateral bending.  Diagnoses consisted of 
degenerative disc disease, herniated nucleus pulposus, 
possible facet syndrome and possible sacroiliac joint 
syndrome; the veteran's physician indicated that the veteran 
would benefit from muscular reconditioning.  

In June 1994, the veteran indicated that he had increased 
flexibility, although he continued to have pain.  The veteran 
had tenderness down the spine from L2 downward, with some 
tenderness on the left paraspinous musculature and sacroiliac 
joint.  Left rotation resulted in left hip pain.  Rang of 
motion on flexion and extension, however, was good.  

By the end of July 1994, the veteran was described as looking 
great.  The veteran reportedly had no pain in his back or 
legs for a "few weeks."  His neurologic exam remained 
negative, without paraspinous muscle spasms.  

In February 1996, the veteran underwent a VA examination.  
The veteran complained of constant dull aching pain in the 
lower back radiating to the left hip and leg.  He also 
complained of occasional numbness in the left leg, although 
he also indicated that he did not use a brace and did not 
engage in an exercise program.  According to the veteran, he 
slept on a waterbed and had no bowel or bladder dysfunction, 
although he indicated that he experienced intermittent pain 
with sex.  Examination revealed tenderness to palpation from 
L3 to L5 in the midline.  The veteran demonstrated forward 
flexion to 80 degrees, backward extension to 30 degrees, 
lateral flexion to 20 degrees, and rotation to 30 degrees.  
Strength, sensation, gait and deep tendon reflexes were 
normal, and straight leg raising was negative as was 
Babinski.  The diagnosis was chronic lumbar strain.  X-ray 
examination in February 1996 revealed L5 spondylolysis.  

The veteran underwent examination again in October 1996.  The 
veteran complained of back pain.  However, upon examination, 
the veteran moved in a manner that did not protect the back 
from motion.  The veteran was able to bend forward to a point 
where the fingertips were at the junction of the middle and 
distal tibia.  Extension was present to five degrees, and 
lateral bending was present to 28 degrees, with normal 
symmetrical vertebral motion.  The veteran complained of 
slight discomfort to palpation at L4-5 and S1 vertebrae and 
on the left paraspinal area in the lower back at L5-S1.  
However, there was no muscle spasm, and Trendelenburg test 
was negative.  The veteran was able to walk with a normal 
gait and to walk on his heels and toes.  Knee and ankle jerks 
were brisk and equal bilaterally.  The veteran was able to 
straight leg raise to 90 degrees without discomfort, and 
there was full range of hip motion, also without discomfort.  
According to the examining physician, the back had not 
objectively discernible pathology, and was negative on x-ray 
examination.  A contemporaneous examination report, however, 
reveals disc degenerative changes at L5-S1.  

In August 1997, the veteran complained of back pain after 
injuring his back several days earlier.  The assessment was 
back pain of undetermined etiology.  X-ray examination 
revealed a normal lumbar spine.  

On September 28, 1998, the veteran underwent a VA 
examination, during which the veteran complained of pain in 
the lower lumbar area.  He described pain that radiated down 
the left thigh.  The veteran indicated that during an acute 
episode he would prop his legs up on a piano bench and apply 
ice.  Such episodes, according to the veteran, occurred 
approximately four times per year and required three to four 
days recovery.  The veteran was capable of forward flexion to 
50 degrees, at which point he developed pain.  Side bending 
was present to 30 degrees; extension was present to 20 
degrees.  In the sitting position, reflexes were equal at the 
knee and ankle level.  In the supine position, the veteran 
felt there was a difference in sensation below the knee on 
the right in response to pin prick and course touch.  
Straight leg raising on the left resulted in back pain, un-
augmented by Lasegue's maneuver.  The measurement of the 
thighs was equal on both sides, as was the measurement of the 
calves.  X-ray examination revealed disc space narrowing at 
L5-S1, especially posteriorly.  According to the examiner, 
multiple films of the lumbar spine revealed narrowing of L5-
S1.  Impressions included degenerative discopathy L4-S1 with 
lumbar radiculitis, intermittent, left.  The examiner was 
unable to appreciate spondylolysis at L5 and felt that the 
veteran's left lower extremity symptoms would indicated 
slight intermittent irritation of the nerve root emerging 
between L5 and S1.  

During a VA examination in November 2000, the veteran 
complained of pain he described as going from the central 
back to the left buttock.  The veteran stood with level 
pelvis and shoulders level, and forward flexion was present 
to approximately 50 degrees.  The end point of this range 
reportedly was painful.  Side bending was characterized by a 
range of 25 degrees to either side, with pain referring into 
the left hip.  Extension was present to five to ten degrees 
in the lumbar segments.  The veteran was able to heel walk 
and toe walk well.  In the sitting position, his reflexes 
were 2+ at the ankles and 1+ at the knees.  There was no 
sensory disturbance in the lower extremities.  Straight leg 
raising was possible from 55 to 60 degrees in the horizontal 
position, at which point hamstrings would tighten.  Lasegue 
maneuver did not evoke radicular pain.  Manual muscle 
evaluation revealed no muscle weakness.  Films of the 
lumbosacral spine revealed narrowing of the interspace 
between L5 and S1, with some slight apophyseal subluxation 
between L4 and L5.  Diagnoses consisted of degenerative 
discopathy, L5-S1, with intermittent lumbar radiculitis, 
left; protruding disk, L2-L3, left paracentral; and 
spondylolysis not found.  The examiner added that it was not 
possible to distinguish symptomatology and function loss due 
to any non-service-connected condition, and that the 
veteran's general build and requirements at work would 
produce recurrent irritation of the lumbar spine.  

In January 2001, the veteran received treatment for back 
pain, after reporting pain since the prior day.  In April 
2001, the veteran again received treatment in connection with 
complaints of back pain.  He indicated at that time he had 
recovered from the back pain in January and that that the 
back pain in question was of two weeks duration.  Assessments 
included long history of recurring back pain.   

During a hearing in April 2001, the veteran testified that he 
experienced back pain.  He indicated that his physician 
prescribed a number of medications for pain, but that those 
medications resulted in little relief.  The veteran also 
indicated that although he worked as a mechanic, he was in 
the process of seeking training that would allow him to 
pursue more sedentary employment.  He further testified that 
he was no longer able to perform various tasks at home, such 
as mowing the lawn, and that he performed other tasks, such 
as taking out the trash, with greater difficulty.  

The appellant's low back disability has been rated by the RO 
under Diagnostic Code 5295.  Under Diagnostic Code 5295, a 40 
percent rating is assigned for lumbosacral strain manifested 
by severe symptoms, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is for assignment where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 10 percent rating is for 
assignment when there is characteristic pain on motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Service connection was granted and a 10 percent disability 
evaluation was assigned for chronic lumbar strain, effective 
from November 1990.  As noted above, the veteran has appealed 
a November 1996 rating decision that continued the 10 percent 
rating.  During this appeal, the RO assigned a 20 percent 
rating for chronic lumbar strain, but only from the date of 
the VA examination on September 28, 1998.  Consequently, the 
Board must consider whether the veteran is entitled to rating 
higher than 10 percent before that date, and a rating higher 
than 20 percent from that date.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

Evidence reflects that, prior to September 28, 1998, findings 
associated with the veteran's complaints were at most 
minimal, symptoms present in April 1994 having largely 
resolved by July of that year.  The veteran did not suffer 
from muscle spasms or unilateral loss of lateral spine motion 
in a standing position.  The veteran's disability was 
characterized by no more than characteristic pain on motion, 
and an evaluation in excess of 10 percent, therefore, is not 
available under diagnostic code 5295, for the period prior to 
September 28, 1998.  

Even after September 1998, examination failed to reveal 
muscle spasms, although there was some evidence of loss of 
some forward flexion and the presence of pain on motion.  
Treatment records are minimal for that period, and 
examination has not revealed severe symptoms, with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes.  There apparently is some minimal disc space 
narrowing at L5-S1, and most recently a VA examiner who 
reviewed the claims file concluded that spondylolysis was not 
present.  The Board does not attempt to distinguish between 
that symptomatology attributable to the veteran's service-
connected back disability and that symptomatology of the back 
attributable to other causes, given the VA examiner's recent 
opinion that such a distinction would not be possible.  
However, the presence of minimal disc space narrowing, 
together with the veteran's complaints of pain are not 
sufficient to characterize the veteran's disability as severe 
under diagnostic code 5295.  An evaluation in excess of 20 
percent as of September 8, 1998, therefore is not warranted 
under that diagnostic code.  

Other applicable rating criteria include Diagnostic Code 
5292, under which ratings of 10, 20, or 40 percent are 
assigned for slight, moderate, or severe limitation of motion 
of the lumbar spine, respectively.  However, prior to 
September 28, 1998, examination failed to reveal any 
significant limitation of motion, so much so that in October 
1998 an examiner noted that there was no objective sign of 
pathology.  Limitation of motion prior to that date, 
therefore, cannot be said to be more than slight.  Limitation 
of motion after September 28, 1998 was no more than moderate.  
Therefore, higher evaluations are not warranted under 
Diagnostic Code 5292.  

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect this disability may have on the 
earning capacity of the appellant. 38 C. F. R. §§ 4.1, 4.2, 
4.41 (2000).  The United States Court of Appeals for Veterans 
Claims has held that pursuant to 38 C.F.R. § 4.40, the Board 
must consider and discuss the impact of pain in making its 
rating determination.  See Spurgeon v. Brown, 10 Vet. App. 
194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995). Section 4.40 provides in part that functional loss 
may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

However, as noted above, prior to September 28, 1998 
examination revealed relatively full range of motion and 
normal gait.  Objective evidence of pain was at most minimal 
and did not warrant treating the veteran's disability as 
analogous to more than slight limitation of motion.  Even 
after that date, the veteran's range of motion was most 
significant on examination.  The most recent records of 
treatment reflect that the veteran has received various 
prescription medications for pain.  Although the veteran 
complains of periods of pain, he apparently remains able to 
work successfully in an occupation that is anything but 
sedentary.  The limited documented treatment, the lack of 
need for assistive devices, together with range of motion 
that includes up to 50 degrees of forward flexion, suggests 
disability analogous to limitation of motion no greater than 
moderate limitation of motion, notwithstanding the veteran's 
assertions to the contrary.  The criteria for a higher 
evaluation based upon limitation of motion, therefore, have 
not been met.  

The Board has considered the possibility of an evaluation 
under Diagnostic Code 5293 for intervertebral disc syndrome.  
However, even as of September 29, 1998 neurologic symptoms 
have been minimal at most.  The criteria set forth under 
Diagnostic Code 5293 for intervertebral disc syndrome, 
therefore, are not applicable.


ORDER

The appeal is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

